Citation Nr: 0619772	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-07 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as secondary to service-
connected chondromalacia of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
December 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

In connection with his appeal, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting in Waco, Texas, in April 2006; a transcript of such 
hearing is contained in the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is service-connected for chondromalacia of the 
left knee, evaluated as 10 percent disabling, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  At his April 2006 
Board hearing and in documents of record, he contends that 
such disability is more severe than as reflected by the 
currently assigned evaluation.  Specifically, the veteran 
argues that his knee gives out and he has constant, throbbing 
pain, which, in turn, restricts his activities.  
Additionally, he alleges that the medication that he takes 
for his knee symptomatology has resulted in GERD.  Therefore, 
the veteran claims that he is entitled to service connection 
for such disorder as secondary to his left knee disability.

The Board finds that a remand is necessary in order to obtain 
outstanding VA treatment records.  In this regard, the 
veteran reported current treatment at the Fort Worth, Texas, 
VA Medical Center; treatment at the Elsmere, Delaware, VA 
Medical Center from 1980 or 1982 to 2000; and treatment at 
the Richmond, Virginia, VA Medical Center from 1972 or 1973 
to 1980 or 1982.  Therefore, such records should be obtained 
for consideration in connection with the veteran's appeal.   

Additionally, with regard to the veteran's increased rating 
claim, the Board finds that a contemporaneous examination is 
necessary.  Specifically, at his April 2006 Board hearing, he 
contended that his left knee disability had increased in 
severity since his last VA examination in April 2003.  The 
veteran indicated that his pain was more severe, he 
experienced stiffness, and he had increased pain on use.  
Therefore, a remand is necessary in order to schedule the 
veteran for a VA examination in order to assess the current 
severity of such service-connected disability.  See Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOPGCPREC 11-95 (1995).  At such 
examination, weakened movement, excess fatigability, 
incoordination, and pain on motion/use should be considered 
pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59 as well as 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Finally, the Board observes that Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
veteran's pending claims.  The Court held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims in a July 2003 letter, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disabilities 
now on appeal or for a disability rating for his claim for 
service connection for GERD.  Additionally, such letter 
failed to explicitly request that the veteran provide any 
evidence in his possession that pertains to the claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This remand 
will enable VA to provide appropriate notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran as to the type of evidence that is needed to 
establish both a disability rating and an effective date as 
well as request that he send any evidence pertinent to his 
claims to VA.     

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for his claims 
now on appeal, as outlined by the Court in 
Dingess/Hartman, supra.  Such letter 
should also request that the veteran send 
any evidence in his possession that 
pertains to his claims to VA, pursuant to 
Pelegrini, supra.

2.  Appropriate steps should be taken to 
obtain any outstanding, relevant records 
from the VA Medical Centers in Richmond, 
VA, from1972 to 1982, Elsmere, DE, from 
1980 to 2000, and Fort Worth, TX, from 
February 21, 2004 to the present.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until it is determined that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile. 

3.  The veteran should be afforded a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and severity of his left knee 
disability.  The claims file should be made 
available to the examiner for review and 
the examination report should reflect that 
such review was accomplished.  Such tests 
as the examining physician deems necessary 
should be performed.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings.  The range 
of left knee motion should be reported in 
degrees.  The examiner should identify the 
extent of any functional loss present due 
to weakened movement, excess fatigability, 
incoordination, or pain on motion/use 
should be noted.  Any additional impairment 
on use should be described in terms of the 
degree of additional range of motion loss.  
The examiner should state whether any pain 
claimed by the veteran is supported by 
adequate pathology and is evidenced by his 
visible behavior.  The examiner should also 
comment on whether the veteran experiences 
flare-ups and, if so, what degree of 
additional functional limitation results.  
All opinions expressed should be 
accompanied by supporting rationale.  

4.  With regard to the veteran's claim of 
entitlement to service connection for GERD, 
any additionally-indicated development, to 
include affording the veteran any 
contemporary examinations deemed necessary 
for the appropriate adjudication of the 
claim, should be conducted. 

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's claims 
should be readjudicated.  If any claim 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


